Case 1:18-Cv-11323 Document 3 Filed 12/05/18 Page 1 of 3

JS 44C/SDNY
REV. 06/01/17

 

CIVIL COVER SHEET

The JS»44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of couit. This form, approved by the Judicial Conference of the

United States in September 1974, is required for use of the Clerk of Couit for the purpose of initiating the civil docket sheet.

PLA|NT|FFS

EUGEN|O CARMONA, individually and on Behalf of All Others Simi|arly

Situated,

ATTORNEYS (F|RM NAME, ADDRESS, AND TELEPHONE NUMBER

Pomerantz, LLP
600 Third Avenue
New York, NY10016;T: (212) 661-1100

DEFENDANTS
See Attachment A

ATTORNEYS (|F KNOWN)

CAUSE OF ACT|ON (ClTE THE U.S. ClV|L STATUTE UNDER WH|CH YOU ARE F|LlNG AND WR|TE A BR|EF STATEMENT OF CAUSE)
(DO NOT ClTE JUR|SD|CT|ONAL STATUTES UNLESS D|VERS|TY)

15 U.S.C. §§ 77k, 77|(a)(2), and 770

Judge Previously Assigned

Has this action, case, or proceeding or one essentially the same been previously filed in SDNY at any time? No -Yes|:|

lfyes, Was this case Vo|.|:| |nvol. |:| Dismissed.

lS TH|S AN lNTERNAT|ONAL ARB|TRAT|ON CASE?

(PLACE AN [Xj /N 0NE Box oivLY)

TO RTS

CONTRACT PERSONAL lNJURY

[ ]110 lNSURANCE [ ]310AlRPLANE

[ ]120 MAR|NE [ ]315 AlRPLANE PRODUCT

[ ]130 M|LLER ACT LlABlLlTY

[ ] 140 NEGOTIABLE [ ]320 ASSAULT, LlBEL &
|NSTRUMENT SLANDER

[ ] 150 RECOVERY OF [ ]330 FEDERAL
OVERPAYMENT & EMPLOYERS'
ENFORCEMENT LlABlLlTY
OF JUDGMENT [ ]340 MAR|NE

[ ]151 MED|CARE ACT [ ]345 MAR|NE PRODUCT

[ ] 152 RECOVERY OF LlABlLlTY
DEFAULTED [ ]350 MOTOR VEH|CLE
STUDENT LOANS [ ] 355 MOTOR VEH|CLE
(EXCL VETERANS) PRODUCT LlABlLlTY

[ ] 153 RECOVERY OF [ ]360 OTHER PERSONAL
OVERPAYMENT lNJURY
OF VETERAN'S [ ]362 PERSONAL lNJURY -
BENEF|TS MED MALPRACT|CE

[ ] 160 STOCKHOLDERS
SUITS

[ ] 190 OTHER
CONTRACT

[ ] 195 CONTRACT
PRODUCT ACTlONS UNDER STATUTES
LlABlLlTY

[ ] 196 FRANCH|SE CIV|L RIGHTS

[ ]440 OTHER CIVIL RlGHTS
(Non-Pn'soner)

REAL PRoPERrY
1 1441 vOTiNG
1 1210 LAND 1 1442 EMPLOYMENT
CONDEMNAriON 1 1443 HousiNG/
1 1220 FOREcLosuRE ACCOMMODATiONs
1 1230 RENT LEASE 8 i 1445 AMERICANS WITH
EJECTMENT DlsABii_iTiEs -
1 1240 TORTS To LAND EMPLOYMENT
1 1245 TORT PRODUCT [ 1446 AMER|CANS WiTH
i_iAB|Ln'Y DlSABiLlTlES -OTHER
1 1290 ALL orHER [ 1448 EDUCATioN
REAL PROPERTY

Check if demanded in complaint

 

CHECK lF TH|S IS ACLASS ACT|ON
UNDER F.R.C.P. 23

 

»/

DE|V|AND $

 

 

OTHER

Check YES only if demanded in complaint
JuRY DEMAND-. YES ENO

NoEI

No |:| Yes |:| |fyes, give date & Case No.
Yes I:I
NATURE OF SU|T
AcrioNs uNDER sTATuTEs
PERsoNAi_ iN.iuRY FoRFEiruRE/PENALW BANKRuPrcY
1 1367 HEALTHCARE/
PHARMAchricAL PERSONAL [ 1625 DRUG RE|_ATED 1 1422 AppEAL
iNJuRY/PRooucr i_iABiLirY SE|zURE OF PROPERTY 28 usc 158
1 1365 PERsoNAi_ iNJuRY 21 USC 881 1 1423 vvirHDRAvi/Ai_
PRooucT i_iABiLirY [ ] 690 OTHER 28 usc 157
1 1368 AsBEsTos PERsoNAi_
iNJuRY PRODUCT
i_iABii_irY PRoPERrY Rieiirs
PERsoNAL PRoPERrY 1 1 820 coPYRiGHTs
1 1880 PATENT
1 1 370 orHER FRAuD
[ ] 371 TRUTH |N LEND|NG 1 1 835 PATENT.ABBREV|ATEL) NEvv oRuG APPLicATioN
1 1840 TRADEMARK
sociAL sEcuRirY
1 1380 orHER PERSONAL LABoR 1 1861 HiA (139511)
PROPERTY oAMAGE 1 1862 Bi_Aci< LuNG (9231
1 1 385 PROPERTY DAMAGE 1 1710 i=AiR i_ABoR 1 1863 oiwc/Divvvv (40519»
PRODUCT LiABii_irY sTANDARDs Acr 1 1 864 ssio rirLE xvi
1 1720 i_ABoR/ivicivir 1 1 865 Rsi 1405(g»
PRisoNER PErmoNs RELATioNs
1 1463 Ai_iEN DETA|NEE 1 1740 RAii_vi/AY i_ABoR Acr
1 1510 iviorioNs To 751 FAM"_Y MED AL FEDERAL TAx suirs
vAcArE sENTENcE [L§AVE ACT (FM|_A) 'C
28 usc 2255 1 1 870 TA><ES (u.s_ Piaimirf or
1 1 530 HABEAS coRPus 1 1790 orHER i_ABoR Derendam)
1 1 535 oEArH PENALTY LiriGArioN 1 1871 iRs-THiRD PARTY
1 1540 MANDAi\/ius 8 orHER 1 1791 EiviPi_ RET iNc 26 usc 7609
sECuRiTY Acr (ERisA)
iMiviieRATioN

PRisoNER civiL RiGHTs
1 1462 NATURALizATiON

[ ] 550 C|VlL RlGHTS APPL|CAT|ON

[ ]555 PRISON COND|T|ON [ ]465 OTHER |MM|GRAT|ON

[ ] 560 C|V| L DETA|NEE ACT|ONS
COND|T|ONS OF CONFlNEMENT

oTHER sTATuTEs

1 1375 FALSE ci_AiiviS

1 1 376 Qui TAivi

1 1400 sTATE
REAPPORTioNiviENT

1 1410 ANTiTR usr

1 1430 BANKS 8. BANKiNG

1 1450 CoMMERcE

1 1480 DEPoRTATiON

1 1470 RACKETEER iNFi_u-
ENCED 8 coRRuPr
oRGANizATiON ACT
(Rico)

1 1480 coNsuiviER cREDiT

1 1490 cABi_E/sATEi_LiTE Tv

[)d 850 SECUR|T|ES/
COM MOD|T|ES/
EXCHANGE

[ ]890 OTHER STATUTORY
ACT|ONS
[ ]891 AGR|CULTURAL ACTS

1 1893 ENviRoNiviENTAL
MATTERs
1 1895 FREEDOM OF
iNFORiviATiON ACT
1 1 896 ARB|TRATION
1 1 899 ADMiNisTRATivE
PROCEDURE AcT/REviEvv oR
APPEAL OF AGENCY DEcisioN

[ ] 950 CONST|TUT[ONAL|TY OF
STATE STATUTES

DO YOU CLA|M THlS CASE lS RELATED TO A C|VIL CASE NOW PENDING |N S.D.N.Y.

AS DEF|NED BY LOCAL RULE FOR DIV|S|ON OF BUS|NESS 13?

lF SO, STATE;
JUDGE

 

DOCKET NUMBER

NOTE: You must also submit at the time of filing the Statement of Re|atedness form (Form |H-32).

 

Case 1:18-cv-11323 Document 3 Filed 12/05/18 Page 2 of 3

(PLACE AN X /N ONE BOX ONLW ORlGlN
1 Origina| I:| 2 Removed from |:|3 Remanded I:| 4 Reins¢ated or |:| 5 Transferred from |:] 6 “L/:;i'|gt:::;n°t 117 j§:;:'f::n'?ist'ict
P d ~ ~ ~
fOCSS lng State Court from Reopened (Specify Distnct) (Transfe"ed) Magistrate Judge

Appe||ate
|:| a, a|| parties represented Court

|:| 8 Muitrdisin'ct i_iiigation (Direct Fiie)
|:| b, At least one party

is pro se.
(PLACE AN X /N ONE BOX ONLW BAS|S OF JUR|SD|CT|ON IF DIVERSITY, INDICATE
l:| 1 u.s. Pi_AiNTiFF l:|2 u.s. DEFENDANT 3 FEDERAL QuEsTioN |:|4 DivERsiTY cITIZENSH/P BELOW.

(u.s. NOT A PARTY)

C|T|ZENSH|P OF PR|NC|PAL PART|ES (FOR D|VERS|TY CASES ONLY)

(P|ace an [X] in one box for P|aintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

ciTizEN oi= ri~iis sTATE 1 11 1 11 ciTizEN oR suBJEcT oi= A 1 131 13 iNcoRPoRATED and PRiNciPAL PLAcE 1 15 1 15
FoREicN couNTRY oF BusiNEss iN ANOTHER sTATE

ciTizEN oF ANOTHER sTATE 1 12 1 12 iNcoRPoRATED orPRiNciPAi_ PLAcE 1 141 14 FoREicN NATioN 1 16 1 16

OF BUS|NESS lN TH|S STATE

PLAiNTiFF(s) ADDREss(Es) AND couNTY(iEs)
EUGEN|O CARMONA

(Argentina)

DEFENDANT(s) ADDREss(Es) AND couNTY(iEs)
Loma Negra Compania lndustrial Argentina Sociedad Anonima, c/o CT Corporation System, 111 Eighth
Avenue, New York, NY 10011 (New York County)

Loma Negra Holding Gmbh, Sergio Feifman, Marcos lsabelino Gradin, Ricardo Fonseca De l\/lendoca
Lima, Luiz Augusto Klecz, Paulo Sergio De Oliveira Diniz, Carlos Boero Hughes, Diana l\/londino, and
Sergio Daniel Alonso c/o Loma Negra Compania lndustrial Argentina Sociedad Anonima

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTAT|ON |S HEREBY |V|ADE THAT, AT THlS TlME, | HAVE BEEN UNABLE, WITH REASONABLE D|LIGENCE, TO ASCERTAIN
THE RES|DENCE ADDRESSES OF THE FOLLOW|NG DEFENDANTSZ

COURTHOUSE ASS|GNMENT
l hereby certify that this case should be assigned to the courthouse indicated below pursuant to Loca| Ru|e for Division of Business 18, 20 or 21 .

checkone; THis AcTioN sHouLD BE ASS|GNED To; \:\ WH|TE PLA|NS \_Y_\ MANHATTAN

DATE 12/05/20»18 S|GNATURE OF ATTORNEY OF RECORD/S/Jeremy A, [Alj)l\'l\||l(`|STED TO PRACT|CE |N THlS D|STRICT
Lieberman 1><1 YES (DATE ADrvirTTED ivio_O1 Yr. 2006 )
RECE|PT # Attorney Bar Code # JL6130

Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNlTED STATES D|STR|CT COURT (NEW YORK SOUTHERN)

 

Case 1:18-cv-11323 Document 3 Filed 12/05/18 Page 3 of 3

ATTACHMENT A

LOMA NEGRA COMPANIA INDUSTRIAL ARGENTINA SOCIEDAD ANONIMA, LOMA
NEGRA HOLDING GMBH, SERGIO FEIFMAN, MARCOS ISABELINO GRADIN,
RICARDO FONSECA DE MENDOCA LIMA, LUIZ AUGUSTO KLECZ, PAULO SERGIO
DE OLIVEIRA DINIZ, CARLOS BOERO HUGHES, DIANA MONDINO, And SERGIO
DANIEL ALONSO

